Exhibit 10.3

EXECUTIVE RETENTION AGREEMENT

This Executive Retention Agreement (“the Agreement”) is made by and between
General Dynamics Corporation (“the Corporation”) and Mr. Walter M. Oliver
(“Executive”) (together “the Parties”) this 7th day of June, 2007 (“the
Effective Date”).

Recitals

WHEREAS, Executive is currently an Officer of the Corporation and its Senior
Vice President for Human Resources and Administration;

WHEREAS, the Board of Directors of the Corporation understands that Executive is
considering retirement during 2009 and anticipates that the individuals holding
the positions of Chief Executive Officer and General Counsel of the Corporation
also may retire in or about 2009;

WHEREAS, the Board of Directors of the Corporation desires to facilitate an
orderly transition of responsibilities for the positions being vacated by the
retiring senior executives;

WHEREAS, Executive has previously signed certain Incentive Stock Option
Agreements, Non-Statutory Stock Option Agreements, and Restricted Stock
Agreements (“the Equity Agreements”) pursuant to the General Dynamics Equity
Compensation Plan (“the EC Plan”) which provide for forfeiture and pro-ration of
prior equity grants upon retirement; and

WHEREAS, the Board of Directors of the Corporation desires for Executive to
remain in his current position until December 31, 2009.

Terms

NOW, THEREFORE, the Parties agree as follows:

1. Retention Period. The Retention Period begins on the Effective Date and ends
on December 31, 2009, at which time the employment relationship between
Executive and the Corporation will terminate and Executive will retire.
Executive will tender his resignation as an Officer of the Corporation effective
as of the earlier of the last active date of his employment or the end of the
Retention Period.

2. Retention Incentive. Upon Executive’s satisfaction of the eligibility
requirements set forth in Paragraph 3 below at the conclusion of the Retention
Period, the Corporation agrees:

 

  (a) to pay Executive a bonus in respect of the 2009 calendar year in an amount
not less than the bonus paid to Executive in respect of 2008, at the time 2009
bonuses are paid to other executives of the Corporation, but in no event later
than March 15, 2010;

  (b)

notwithstanding any other provision of the EC Plan or the Equity Agreements, to
treat Executive’s termination from employment on or after December 31, 2009 as a
retirement with the consent of the Chief



--------------------------------------------------------------------------------

 

Executive Officer for purposes of the EC Plan and the Equity Agreements; and

  (c) notwithstanding any other provision of the EC Plan or the Equity
Agreements, to cause any equity award Executive received from the Corporation
that has not yet vested to vest in full, without pro-ration.

3. Eligibility Requirements. To be eligible for the Retention Incentive,
Executive must, except as provided in Paragraphs 4 and 5 below, remain
continuously and actively employed in his current position from the Effective
Date through the end of the Retention Period. Executive will be ineligible for
the Retention Incentive if he is terminated for Cause or voluntarily resigns
prior to the end of the Retention Period.

4. Termination without Cause. If Executive’s employment with the Corporation is
terminated without Cause before December 31, 2009, Executive shall be eligible
for the Retention Incentive. For purposes of this Agreement, “Cause” shall mean
the termination of Executive’s employment as a direct result of (a) the
commission of a felony or a crime involving dishonesty or fraud which materially
and adversely affects the Corporation or any of its affiliates; (b) a material
violation of the Corporation’s standards of business ethics and conduct; or
(c) Executive’s intentional and continual failure to perform (other than for
reasons due to disability or death) the duties for which he is reasonably
responsible for a period of 30 days or more after receipt of written notice
identifying such failure.

5. Disability or Death. In the event that Executive dies or becomes permanently
disabled during the Retention Period, he (or his estate, as applicable) will
become eligible for the Retention Incentive as of the date the Company receives
formal notice of Executive’s death or permanent disability, provided that
Executive has remained continuously and actively employed by the Company in
accordance with Paragraph 3 above, through the date of such death or disability,
and Executive (through his estate or legal representative) has otherwise
satisfied the requirements of this Agreement.

6. Change in Control. In the event that Executive’s employment is terminated
during the Retention Period as a result of a change in control as defined under
Executive’s Severance Protection Agreement dated October 16, 2002, the terms of
the Severance Protection Agreement shall apply, and this Agreement shall be of
no further force or effect.

7. At-Will Employment. Notwithstanding the foregoing, the Executive and the
Corporation are free to terminate the employment relationship between them at
any time on 30 days written notice, subject to the provisions above regarding
payment of the Retention Incentive in the event of termination without Cause.

8. Cooperation. In view of Executive’s exposure to confidential and/or
privileged information in the course of his employment, Executive agrees to
promptly notify the Corporation’s General Counsel if, on or after Executive’s
last day of active employment, Executive is summoned or subpoenaed to testify or
otherwise requested to provide information in a court action, administrative
proceeding or government audit or investigation relating to the Company.
Executive also agrees to provide reasonable cooperation to the Corporation in

 

2



--------------------------------------------------------------------------------

connection with any such action, proceeding, investigation or audit with respect
to which Executive may have relevant knowledge or information.

9. Entire Agreement. This Agreement represents the entire agreement and
supersedes all prior agreements, written or oral, between Executive and the
Corporation relating to the subject matter of the Retention Incentive. Nothing
in this Agreement supersedes or nullifies the Executive’s Severance Protection
Agreement dated October 16, 2002, or any obligations Executive has regarding
intellectual property or confidential, proprietary, or trade secret information
belonging to the Corporation. Similarly, nothing in this Agreement supersedes or
nullifies any obligation that Executive has under the Equity Agreements, which
remain in full force and effect except to the extent expressly modified by this
Agreement.

10. Amendment and Modification. This Agreement may not be amended or modified in
whole or in part, except by an agreement in writing signed by both Parties. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.

11. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without reference to its principles
regarding conflicts of law.

 

ATTEST:     GENERAL DYNAMICS CORPORATION  

/s/ David A. Savner

    By:  

/s/ Nicholas D. Chabraja

       

Nicholas D. Chabraja, Chairman and

Chief Executive Officer

  ATTEST:     WALTER M. OLIVER  

/s/ David A. Savner

    By:  

/s/ Walter M. Oliver

 

 

3